Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of a pulse generator positioned within the housing and in electrical communication with the microcontroller and the at least one electrode, wherein the pulse generator is configured to generate the plurality of electrical pulses adapted to penetrate, via the at least one electrode, a range of 0.1 mm to 10mm through the patient's skin; and a plurality of programmatic instructions stored on the mobile computing device, wherein, when executed, the plurality of programmatic instructions: cause the mobile computing device to generate a prompt to the patient to input patient status data over a period of time, wherein the patient status data includes at least one of a level of pain, a level of well-being, or a level of nausea; after the period of time, generate a stimulation parameter modulation signal based upon the patient status data; and cause the stimulation parameter modulation signal to be transmitted from the mobile computing device to the electrical stimulation device, wherein the electrical stimulation device generates the plurality of electrical pulses, such that at least one of the patient's T9 to T12 dermatomes, L1, L2, L5 dermatomes, or a sacral .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792